Porter, J.
delivered the opinion of the court. In this case a rehearing has been granted on the application of the appellant, who complains of the judgment of the court below being confirmed in that part which directed the attachment to be dissolved, and yet decrees the defendant to pay costs.
It was our opinion, and we so expressed it, on the first hearing, that the plaintiffs had a right to sue out both the attachment and ar*122rest, and that the judge erred in not maintaining them; therefore we could not reverse the judgment in that part of it which directed the debtor to pay the costs of both suits.
East'n District.
Feb. 1824.
Cuvillier for the plaintiff, Trabuc for the defendant.
We did not correct the judgement in favor of the appellees, because they did not require it, but that is no reason why we should reverse it in that part which, though not doing entire justice, was still correct so far as it went.
It is therefore ordered. adjudged, and decreed, that the judgment of the parish court be affirmed, with costs.